THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of David R. DuBose, Respondent.

            Appellate Case No. 2018-000013


                              Opinion No. 27812
                  Submitted June 1, 2018 – Filed June 13, 2018


                           DEFINITE SUSPENSION


            John S. Nichols, Disciplinary Counsel, and C. Tex Davis,
            Jr., Senior Assistant Disciplinary Counsel, of Columbia,
            for Office of Disciplinary Counsel.

            David R. DuBose, of Richmond, Virginia, pro se.



PER CURIAM: This attorney disciplinary matter is before the Court pursuant to
the reciprocal disciplinary provisions of Rule 29 of the Rules for Lawyer
Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina
Appellate Court Rules.

Respondent was admitted to practice law in the Commonwealth of Virginia in June
2002 and in South Carolina in November 2007. On June 9, 2015, Respondent was
suspended from the practice of law by the Virginia State Bar Disciplinary Board
for fifteen (15) days with certain terms imposed on his suspension. Respondent
was discipline because of misconduct involving several instances of failing to act
with reasonable diligence and promptness in representing clients, failing to keep
clients reasonably informed, and withdrawing from the representation of a client
without informing the client. In re DuBose, VSB Docket No. 15-032-101878,
2015 WL 3945399 (Va.St.Disp. June 9, 2015). Respondent complied with the
terms of his suspension, and the matter was concluded.
Respondent did not notify the Commission on Lawyer Conduct within fifteen (15)
days of his suspension as required by Rule 29(a), RLDE. Respondent notified the
Office of Disciplinary Counsel (ODC) of his suspension on December 15, 2017,
and ODC notified the Court of Respondent's suspension on January 4, 2018.

As required by the provisions of Rule 29(b), the Clerk of Court provided
Respondent thirty (30) days in which to assert a reason that identical discipline
should not be imposed in this state. Respondent filed a return stating he would not
claim that identical discipline was unwarranted.

The Court finds that reciprocal discipline is appropriate and hereby suspends
Respondent from the practice of law in South Carolina for fifteen (15) days from
the date of this opinion.

Within fifteen days of the date of this opinion, Respondent shall file an affidavit
with the Clerk of Court showing that he has complied with Rule 30, RLDE.

DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.